United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, SOUTHERN
CONNECTICUT P & DC, Wallingford, CT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1665
Issued: March 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2011 appellant filed a timely appeal from an April 26, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation to zero, effective
December 19, 2010, on the grounds that she failed, without good cause, to cooperate with
vocational rehabilitation efforts.
On appeal, appellant asserts that there is no evidence of record proving that she was
contacted by telephone or mail regarding vocational rehabilitation.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 22, 2005 appellant, then a 35-year-old mail processor (clerk), injured her left
knee when picking up a mail tray off the floor. She stopped work that day. OWCP accepted that
she sustained a medial meniscus tear of the left knee. Appellant returned to modified duty on
July 2, 2005 and to regular duty on August 9, 2005. OWCP accepted several brief recurrences of
disability and she stopped work on August 13, 2007 when Dr. Philip Luchini, an attending
Board-certified orthopedic surgeon, performed arthroscopic shaving of the left patella.
Appellant was placed on the periodic compensation rolls. She returned to modified duty on
November 12, 2007. On November 5, 2008 she was granted a schedule award for a three percent
impairment of the left lower extremity.
Appellant filed a recurrence claim on November 17, 2009. The employing establishment
advised that her job was withdrawn that day under the National Reassessment Process (NRP).
Appellant provided her address of record and telephone number. In a December 23, 2009
treatment note, Dr. Luchini advised that she was seen for follow up and could continue working
limited duty. On February 5, 2010 OWCP accepted the November 17, 2009 recurrence and
expanded the claim to include chondromalacia patella, left. Appellant received appropriate
compensation and was returned to the periodic compensation rolls.
On March 9, 2010 appellant was referred to Kerry A. Skillen, a rehabilitation counselor,
for vocational rehabilitation services. OWCP’s letter, addressed to Ms. Skillen, described the
responsibilities of the counselor and the responsibilities of the injured worker. A copy of the
letter was forwarded to appellant. A summary of case information was attached. In an April 29,
2010 report, Ms. Skillen advised that she had been unable to contact appellant. She stated that
she telephoned appellant on March 24 and 26, 2010, that she spoke with an unidentified male on
both occasions and left messages that were not returned. The vocational rehabilitation counselor
indicated that a certified letter was sent to appellant on April 1, 2010 and that on April 26, 2010
the certified letter was returned to the counselor as unclaimed. She attached a copy of the letter,
dated and sent to appellant by certified mail on April 1, 2010. The letter emphasized the
importance of appellant contacting Ms. Skillen and included a toll-free telephone number.
Ms. Skillen also attached a copy of a certified mail receipt and the certified letter envelope,
which indicated that the letter was sent to the address of record, with postal notations dated
April 8 and 18, 2010 and a stamp indicating that it was returned to sender on April 21, 2010 as
unclaimed.2 In reports dated June 1 and July 29, 2010, Dr. Luchini indicated that appellant had
experienced a flare-up in her left knee with swelling and tenderness and advised that she could
continue working.
In an August 17, 2010 letter, OWCP proposed to suspend appellant’s monetary
compensation on the grounds that she failed to cooperate in rehabilitation efforts. Appellant was
notified of the penalty provisions of section 8113(b) of FECA and section 10.519 of OWCP’s
regulations.3 OWCP informed her that it was assumed that vocational rehabilitation would have
2

The certified mail receipt and the certified mail sticker affixed to the envelope showed the same scan number,
7008-3230-0000-5624-9232.
3

20 C.F.R. § 10.519.

2

resulted in a return to work with no loss of wage-earning capacity and, accordingly,
compensation would be reduced to zero. Appellant was directed to make a good faith effort to
participate in vocational rehabilitation and given 30 days in which to respond.
In a September 29, 2010 report, Dr. Luchini indicated that appellant’s left knee was
symptomatic with anterior knee pain and that she had difficulty stair climbing, squatting,
kneeling or walking for an extended period of time. He noted patellofemoral crepitus with pain
on examination. Dr. Luchini advised that appellant’s symptoms were consistent with recurrent
post-traumatic chondromalacia patella and recommended another arthroscopic procedure.
OWCP authorized the surgery and on November 8, 2010 Dr. Luchini performed arthroscopic
shaving of the patella and trochlea of the left knee.
On December 8, 2010 OWCP noted that appellant had made no attempt to contact
vocational rehabilitation or indicate her willingness to engage in rehabilitation services.
By decision dated December 14, 2010, OWCP found that appellant did not contact
OWCP or respond in any way to the August 17, 2010 letter and had therefore not shown good
cause for not complying with vocational rehabilitation efforts. It noted that, although she had
surgery on November 8, 2010, there was no medical evidence establishing that she could not
return to full-time work when the noncooperation occurred. OWCP advised appellant that her
failure to undergo the essential preparatory effort of vocational testing did not permit a
determination of her wage-earning capacity, had she undergone the testing and rehabilitation
effort and that, in the absence of evidence to the contrary, the vocational rehabilitation effort
would have resulted in her return to work at the same or higher wages than for the position held
when injured and, under the provisions of section 8113(b) of FECA and section 10.519 of
OWCP’s regulations, reduced her compensation to zero for failing to cooperate with vocational
rehabilitation efforts or showing good cause for not complying. Appellant was informed that the
reduction would continue until she, in good faith, participated in directed vocational testing or
showed good cause for not complying, at which time the reduction of compensation would cease.
On December 30, 2010 she requested a review of the written record.
Dr. Luchini submitted reports describing appellant’s postoperative condition and on
December 29, 2010 advised that she could return to work on January 3, 2011 with primarily
sedentary duties. On January 20, 2011 he advised that she could return to regular work with a
restriction that bending, stooping and squatting were limited to four hours daily.
On January 31, 2011 appellant called OWCP and stated that she was never contacted by a
rehabilitation counselor. An OWCP claims examiner informed her that she should address the
December 14, 2010 decision through the appeals process.
In a February 9, 2011 report, Dr. Luchini advised that appellant’s knee pain persisted
with no substantial improvement from the recent surgery. He recommended a patellofemoral
arthroplasty and advised that she could continue her regular work duties with a four-hour
restriction on kneeling and squatting. On March 10, 2011 an OWCP medical adviser indicated
that the recommended surgery was warranted. By letter dated March 11, 2011, appellant was

3

informed that the additional condition of traumatic patellofemoral arthritis of the left knee was
accepted and that a patellofemoral arthroplasty procedure was authorized.4
By decision dated April 26, 2011, an OWCP hearing representative affirmed the
December 14, 2010 decision.
LEGAL PRECEDENT
Section 8113(b) of FECA provides:
“If an individual without good cause fails to apply for or undergo vocational
rehabilitation when so directed under section 8104 of this title, the Secretary, on
review under section 8128 of this title and after finding that in the absence of the
failure the wage-earning capacity of the individual would probably have
substantially increased, may reduce prospectively the monetary compensation of
the individual in accordance with what would probably have been his wageearning capacity in the absence of the failure, until the individual in good faith
complies with the direction of the Secretary.”5
20 C.F.R. § 10.519 provides in pertinent part:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in or continue to participate in a vocational rehabilitation effort when
so directed, OWCP will act as follows --”
***
“(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early but necessary stages of a vocational
rehabilitation effort (that is, meetings with OWCP nurse, interviews,
testing, counseling, functional capacity evaluations and work evaluations)
OWCP cannot determine what would have been the employee’s wageearning capacity.
(c) Under the circumstances identified in paragraph (b) of this section, in
the absence of evidence to the contrary, OWCP will assume that the
vocational rehabilitation effort would have resulted in a return to work
with no loss of wage-earning capacity and OWCP will reduce the
employee’s monetary compensation accordingly (that is, to zero). This

4

On March 28, 2011 appellant filed a schedule award claim. By letter dated March 30, 2011, OWCP informed
her that, as the medical evidence did not establish that she was at maximum medical improvement, no action would
be taken on the schedule award claim. In a telephone call on April 8, 2011, appellant stated that she was going
forward with the recommended surgery. An OWCP claims examiner advised her that once her condition had
reached maximum medical improvement following surgery, the schedule award claim could be reactivated.
5

5 U.S.C. § 8113(b).

4

reduction will remain in effect until such time as the employee acts in
good faith to comply with the direction of OWCP.”6
OWCP’s procedure manual states that specific instances of noncooperation include a
failure to appear for the initial interview, counseling sessions, a functional capacity evaluation,
other interviews conducted by the rehabilitation counselor, vocational testing sessions and work
evaluations, as well as lack of response or inappropriate response to directions in a testing
session after several attempts at instruction.7
ANALYSIS
The Board finds that OWCP improperly reduced appellant’s compensation. The accepted
conditions in this case include left knee torn medial meniscus and chondromalacia patella.
Appellant worked modified duty until November 17, 2009 when her job was withdrawn under
the NRP. OWCP thereafter accepted that she sustained a recurrence of disability and she was
placed on the periodic compensation rolls. On March 9, 2010 appellant was referred to
Ms. Skillen, a rehabilitation counselor, for vocational rehabilitation services. In reports dated
December 23, 2009 through July 29, 2010, appellant’s attending orthopedist, Dr. Luchini,
advised that she could continue at modified duties.
OWCP’s December 14, 2010 decision reducing appellant’s compensation will be
reversed. Its procedures provide that overall management of medical issues rests with the claims
examiner and not with the vocational rehabilitation counselor and specifically state that the
claims examiner should develop any questions regarding the nature and extent of injury-related
disability, work limitations or medical treatment plans with the attending or OWCP referral
physician, until a resolution is obtained.8 The August 17, 2010 letter afforded appellant 30 days
to provide good cause for her failure to participate in vocational rehabilitation efforts. Even
though she did not respond to the letter, OWCP did not issue a final decision reducing her
compensation until December 14, 2010, almost four months later. In a September 29, 2010
report, received by OWCP on October 6, 2010, Dr. Luchini advised that appellant needed
additional left knee surgery. OWCP authorized the procedure and Dr. Luchini performed
arthroscopic surgery on November 8, 2010. At the time the surgery was recommended, OWCP
did not address whether it was still medically appropriate for appellant to participate in
vocational rehabilitation efforts at that time due to this change in her accepted medical condition.
Following her timely request for a review of the written record, Dr. Luchini advised on
February 9, 2011 that she needed another left knee procedure, which was approved by an OWCP
medical adviser on March 10, 2011. On March 11, 2011 OWCP informed appellant that the
additional condition of patellofemoral arthritis of the left knee was accepted.

6

20 C.F.R. § 10.519; see R.H., 58 ECAB 654 (2007).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation Services, Chapter 2.813.17(b)
(February 2011).
8

Id. at Chapter 2.813.15(a), (b)(3).

5

OWCP did not fully establish that appellant was medically capable of participating in the
vocational rehabilitation process beginning September 29, 2010, when the initial surgery was
recommended, prior to reducing her compensation to zero effective December 19, 2010. As
such, the Board finds that OWCP did not meet its burden to justify the penalty under section
8113(b) of FECA.9
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation to zero,
effective December 19, 2010, for failing to cooperate with vocational rehabilitation efforts.
ORDER
IT IS HEREBY ORDERED THAT the April 26, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See R.C., Docket No. 10-1845 (issued April 6, 2011).

6

